DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
 
Response to Amendment
Applicant’s amendment to the claims, filed on May 3, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on May 3, 2022 is acknowledged and is answered as follows. 
After further consideration and searching, new grounds of rejections are made below in view of newly discovered prior art. Previous claim rejections have been rendered moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the following, emphasis added:
The semiconductor device of claim 18, wherein the plurality of insulating barriers include an insulating barrier on which the gate isolation layer is not disposed.

Claim 19 appears to find support, for example, in fig. 3 as indicated in applicant's reply filed on October 5, 2021. However, claim 19 is unclear and does not capture the illustrated claimed invention in a simple and understanding way. Claim 19 does not specify "which the gate isolation is not disposed on the insulating barrier". It is understood that the plurality of insulating barriers are the multiple 151 as seen in fig. 3. Claim 19 further limits where there is no gate isolation layer 155 above an insulating barrier 151, for example, found in at least GS1 and GS2 regions as seen in fig. 3. It is suggested that applicant review claim 19 and consider rewriting to something such as, but not limited to: "…include one insulating barrier that does not have the gate isolation layer disposed above the one insulating barrier of the plurality of insulating barriers" or "which the gate isolation is not disposed on the insulating barrier".
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 9, 12, 13, 15 - 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAI et al. (USPAPN US 2016/0181425 A1), hereinafter as Bai.

Regarding claim 1, figs. 10A - 29 of Bai discloses a semiconductor device (100), comprising:
a substrate (101) having a plurality of active fins (105), each of the plurality of active fins protruding in a direction perpendicular (Z direction as seen in fig. 11) to an upper surface of the substrate (upper surface of 101) and extending in a first direction (105 extending in Z direction as seen in fig. 11);
first and second gate structures (152 & 154 on left side of 140, 152 & 154 on right side of 140 as seen in fig. 29) crossing over the plurality of active fins, the first and second gate structures extending in a second direction (X direction as seen in fig. 11) different from the first direction;
at least one insulating barrier (144A) extending in the first direction and between the plurality of active fins, the at least one insulating barrier separating lower portions of the first and second gate structures from each other (as seen in fig. 29); and
a gate isolation layer (144B) connected to a portion of the at least one insulating barrier (top portion of 144A), and separating upper portions of the first and second gate structures from each other (as seen in fig. 29), the gate isolation layer having a bottom surface (bottom surface of 144B) positioned at a level higher than upper surfaces of the plurality of active fins (upper surfaces of 110; ¶ 157; as seen in figs. 16, 25, and 28),
wherein the at least one insulating barrier is under the gate isolation layer such that a top surface of the gate isolation layer (top surface of 144B) and a top surface of the at least one insulating barrier (top surface of 144A) are on different levels (as seen in fig. 29).

Regarding claim 2, Bai discloses the semiconductor device of claim 1, Bai discloses wherein the at least one insulating barrier extends to a length (L3 as seen in fig. 10A) corresponding to lengths of adjacent ones of the plurality of active fins (length of 105 in x direction, pair of 105 adjacent to 140 as seen in fig. 10A, where fig. 10A shows consistent corresponding lengths of multiple 140 and multiple 105).

Regarding claim 3, Bai discloses the semiconductor device of claim 1, Bai discloses wherein the at least one insulating barrier has a height greater than heights of the plurality of active fins (¶ 157; as seen in figs. 16, 25, and 28).

Regarding claim 4, Bai discloses the semiconductor device of claim 1, Bai discloses wherein a width of the at least one insulating barrier in the second direction is smaller (L4) than a width of the gate isolation layer (L5) in the second direction (¶¶ 107 and 108; as seen in fig. 10B).

Regarding claim 5, Bai discloses the semiconductor device of claim 1, Bai discloses wherein each of the at least one insulating barrier and the gate isolation layer has a first width at a bottom surface thereof (L4) and a second width at the top surface thereof (L5), and the first width is smaller than the second width (¶¶ 107 and 108; as seen in fig. 10B).

Regarding claim 6, Bai discloses the semiconductor device of claim 1, Bai discloses wherein the plurality of active fins are arranged at a plurality of different intervals (one 105 has different spacing from a second 105 that is not adjacent to the one 105 as seen in figs. 10A and 10B, and is repeated by picking a different set of 105 following the same not adjacent 105 rule), and the at least one insulating barrier comprises a plurality of insulating barriers (two 140 as seen in fig. 10A: 140 in bottom row of 154, unlabeled 140 in top row of 154; for which 140 comprises 144, and 144 comprises 144A and 144B as seen in fig. 26) that have different widths (140a; ¶¶ 107 and 108; L4 vs. L5 as seen in fig. 10B) according to respective intervals between corresponding adjacent pairs of the plurality of active fins  (top row of 154 vs. bottom row of 154; or same row, see fig. 1 and ¶ 63 in view of ¶ 94).

Regarding claim 7, Bai discloses the semiconductor device of claim 6, Bai discloses wherein none of the plurality of insulating barriers is present between two neighboring active fins (left side 105 inside box A and left side 105 outside of box A; right side 105 inside box A and right side 105 outside of box A), from among the plurality of active fins (as seen in fig. 10A), that are arranged at the smallest interval from among the plurality of different intervals (interval between left side 105 inside box A and left side 105 outside of box A; interval between right side 105 inside box A and right side 105 outside of box A as seen in fig. 10A; different intervals are between random pair of 105 with different spacing between each pair of 105).

Regarding claim 8, Bai discloses the semiconductor device of claim 6, Bai discloses wherein the plurality of insulating barriers comprise two insulating barriers arranged in the second direction (same row, multiple 40, see figs. 1 and 9A, and ¶ 63 in view of ¶ 94; x direction as seen in figs. 1 and 10A), and each of the two insulating barriers (two 40) is at an area between two neighboring active fins (two 40 between active fins below a pair of 50, i.e., 1st and 2nd column of 40 and 1st and 3rd column of 50), from among the plurality of active fins (among plurality of active fins below plurality of 50), that are arranged at the largest interval (one 50 that is not adjacent to another second 50, i.e., 1st column and 3rd column of 50 in view of fig. 9A) from among the plurality of different intervals (largest interval: one 50 that is not adjacent to another second 50, i.e., 1st column and third column of 50 in view of fig. 9A; small interval: one 50 adjacent to another second 50, i.e., 1st column and second column of 50 in view of fig. 9A).

Regarding claim 9, Bai discloses the semiconductor device of claim 1, Bai discloses wherein the at least one insulating barrier comprises a plurality of insulating barriers (two 140 as seen in fig. 10A: 140 in bottom row of 154, unlabeled 140 in top row of 154; for which 140 comprises 144, and 144 comprises 144A and 144B as seen in fig. 26), and the plurality of insulating barriers have a height greater than heights of the plurality of active fins (¶ 157; as seen in figs. 16, 25, and 28).

Regarding claim 12, figs. 10A - 29 of Bai discloses a semiconductor device (100), comprising:
a substrate (101) having a plurality of active fins (105) each extending in a first direction (105 extending in Z direction as seen in fig. 11), the plurality of active fins including first pairs of active fins (pair one: left 105 outside of box A and left 105 inside of box A, pair two: right 105 outside of box A and right 105 inside of box A as seen in fig. 10A) arranged at a first interval (interval is the spacing in between active fins within pair one and within pair 2) and at least one second pair of active fins (pair of 105 in box A as seen in fig. 10A) arranged at a second interval (interval between pair of 105 in box A as seen in fig. 10A), the second interval being greater than the first interval (as seen in fig. 10A);
a first gate structure (152 & 154 on left side of 140 as seen in fig. 29) crossing over a first set of active fins (left side 105 outside of box A and left side 105 inside box A as seen in fig. 10A) from among the plurality of active fins, a second gate structure (152 & 154 on right side of 140 as seen in fig. 29) crossing over a second set of active fins (right side 105 outside of box A and right side 105 inside box A as seen in fig. 10A) from among the plurality of active fins, and the first and second gate structures extending in a second direction (X direction as seen in fig. 11) that is different from the first direction;
at least one insulating barrier (144A) between the at least one second pair of the plurality of active fins (pair of 105 in box A as seen in fig. 10A) that is arranged at the second interval (as seen in fig. 10A), the at least one insulating barrier extending in the first direction (Z direction as seen in fig. 11) and separating lower portions of the first and second gate structures from each other (as seen in fig. 29); and
a gate isolation layer (144B) on an upper surface of the at least one insulating barrier (upper surface of 144A) and separating upper portions of the first and second gate structures from each other (as seen in fig. 29),
wherein the at least one insulating barrier is under the gate isolation layer such that a top surface of the gate isolation layer (top surface of 144B) and a top surface of the at least one insulating barrier (top surface of 144A) are on different levels (as seen in fig. 29).

Regarding claim 13, Bai discloses the semiconductor device of claim 12, Bai discloses wherein the at least one insulating barrier has a length (L3 as seen in fig. 10A) corresponding to lengths of adjacent ones of the plurality of active fins (length of 105 in x direction, pair of 105 adjacent to 140 as seen in fig. 10A, where fig. 10A shows consistent corresponding lengths of multiple 140 and multiple 105) and has a height greater than heights of the plurality of active fins (¶ 157; as seen in figs. 16, 25, and 28).

Regarding claim 15, Bai discloses the semiconductor device of claim 12, Bai discloses wherein each of the at least one insulating barrier and the gate isolation layer has a first width (L4) at a bottom surface thereof (bottom surfaces of 144A and 144B) and a second width (L5) at the top surface thereof (top surfaces of 144A and 144B), and the first width is smaller than the second width (¶¶ 107 and 108; as seen in fig. 10B).

Regarding claim 16, Bai discloses the semiconductor device of claim 12, Bai discloses wherein the second interval comprises a plurality of different intervals (as seen in fig. 10B, compare L4 and pair of 105 interval is larger, and L5 and pair of 105 interval is smaller), and the at least one insulating barrier comprises a plurality of insulating barriers that have different widths (bottom 140a and top unlabeled 140a) in proportion to sizes of the plurality of different intervals (as seen in fig. 10B, compare L4 and pair of 105 interval is larger, and L5 and pair of 105 interval is smaller; in proportion in view of ¶¶ 107 and 108).

Regarding claim 17, Bai discloses the semiconductor device of claim 12, Bai discloses wherein the at least one insulating barrier is not present between each pair of the first pairs of active fins arranged at the first interval (pair one: interval between left 105 outside of box A and left 105 inside of box A, pair two: interval between right 105 outside of box A and right 105 inside of box A as seen in fig. 10A).

Regarding claim 18, Bai discloses the semiconductor device of claim 12, Bai discloses wherein the at least one second pair of the active fins includes a plurality of the second pair of the active fins (pair one: 105 pair within box A, crossing bottom row of 154, pair two: the same 105 from box A but crossing top row of 154 as seen in fig. 10A), and
the at least one insulating barrier includes a plurality of the insulating barriers (140 in bottom row of 154, unlabeled 140 in top row of 154 as seen in fig. 10A), each being between a corresponding one of the plurality of the second pair of the active fins (as seen in fig. 10A).

Regarding claim 20, figs. 10A - 29 of Bai discloses a semiconductor device (100), comprising:
a substrate (101) having a plurality of active fins (105), each of the plurality of active fins extending in a first direction (105 extending in Z direction as seen in fig. 11), the plurality of active fins including a first set of the plurality of active fins (left side 105 inside box A and left side 105 outside box A as seen in fig. 10A) and a second set of the plurality of active fins (right side 105 inside box A and right side 105 outside box A as seen in fig. 10A);
a first gate structure (154 on left side of 140 as seen in fig. 10A; 152 & 154 on left side of 140 as seen in fig. 29) crossing over the first set of the plurality of active fins and a second gate structure (154 on right side of 140 as seen in fig. 10A; 152 & 154 on right side of 140 as seen in fig. 29) crossing over the second set of the plurality of active fins, each of the first and second gate structures extending in a second direction (X direction as seen in fig. 11) that is different from the first direction; and
a gate cut structure (144) between the first and second gate structures such that the first and second gate structures are separated (as seen in fig. 29), the gate cut structure including an insulating barrier (144A) and a gate isolation layer (144B), the insulating barrier in the first direction (in z direction as seen in fig. 11) between the first set of the plurality of active fins and the second set of the plurality of active fins, and the gate isolation layer being on an upper surface of the insulating barrier (upper surface of 144A) and between the first gate structure and the second gate structure (as seen in fig. 29),
wherein the gate isolation layer separates upper portions of the first and second gate structures from each other (as seen in fig. 29), and the insulating barrier separates lower portions of the first and second gate structures from each other (as seen in fig. 29),
wherein the plurality of active fins are arranged at a plurality of different intervals (one 105 has different spacing from a second 105 that is not adjacent to the one 105 as seen in figs. 10A and 10B), and the insulating barrier comprises a plurality of insulating barriers (two 140 as seen in fig. 10A: 140 in bottom row of 154, unlabeled 140 in top row of 154; for which 140 comprises 144, and 144 comprises 144A and 144B as seen in fig. 26) that have different widths (140a; ¶¶ 107 and 108; L4 vs. L5 as seen in fig. 10B) according to respective intervals between corresponding adjacent pairs of the plurality of active fins (top row of 154 vs. bottom row of 154; or same row, multiple 40, see figs. 1 and 9A, and ¶ 63 in view of ¶ 94).

Allowable Subject Matter
The previous indicated allowability of claims are withdrawn in view of the newly discovered prior art and claim rejections made above.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the structural subject matters of claims 10, 11, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818